March 9, 2015 Tia Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel, and Mining Securities and Exchange Commission treet NE Washington, D.C. 20549 Re: Applied Minerals 10-K for the year ended December 31, 2013 File No. 000-31380 Dear Ms. Jenkins: Applied Minerals, Inc. (the “Company” or “AMI”) submits this letter to the staff of the Division of Corporation Finance following up on the staff’s comment letter dated January 28, 2015 and the conference call between the staff and the Company and its auditors on February 4, 2015. The purpose of this letter is to demonstrate that the amount of probable future economic benefits to Applied Minerals from the use of the processing plant commissioned by the Company in 2014 exceeds the $5.5 million of costs incurred by the Company to construct the facility. We believe that the information presented in this submission persuasively demonstrates that the present value (“PV”) of cash flows expected to be realized by the Company from the use of the processing plant justifies management’s decision to capitalize the $5.5 million of costs associated with the construction and commissioning of the plant. Summary We believe that there are several sources of probable future economic benefits from the operation of the new processing plant. We currently have stockpiles on the ground of **** tons of previously mined **** and **** tons of previously mined ****. 1. Although we believe that there are higher value uses for our **** stockpiles, we do know that the Company can relatively easily access the **** to utilize the stockpiles because of the following attributes of that market: ● There are no barriers to entry for new products that meet market specifications; ● There is a ready market that is large and liquid; and ● Based on our cost structure, our product can be priced competitively. **** confidential material redacted Confidential Treatment Requested Under Rules 83 and 12b-4 Based on the analysis that is more fully discussed in Tab 4 of Part I, the undiscounted cash flows to be realized from the sale of our stockpiled **** into the **** market, after processing the material in our new processing plant, is $ **** million and the PV of such cash flows is approximately $**** million. The following is a brief summary of the key facts, in addition to the ones mentioned above, underlying the cash flows: ● ****; ● We can process the **** tons of ****to meet the specifications for ****; ● Our cost to produce is $**** per ton and we expect to sell **** for an average of $****per ton, a discount to our competitors’ average selling price. Since the market for **** is not a spot market, competitors’ pricing is obtained through a number of industry channels. From recent channel checks, AMI has confirmed competitors’ current market prices 1 ; ● There is a ready market for****; ● We project a ****% market share, or ****tons of annual sales volume, from 2016 to 2021, the year in which ****tons would be depleted, with $5.5 million of capitalized construction costs being recouped in **** **** *** *****; ● Assuming an average selling price of $*** per ton and an average processing cost of $*** per ton, the undiscounted cash flows to be realized by the Company from this market aggregates to approximately $****million and the PV of such cash flows is $**** million when utilizing a weighted average cost of capital of ****%; and ● The cash flows to be realized from the ***** significantly exceed the $5.5 million of construction costs capitalized. Exhibit A, attached to the end this letter, provides the projections used to determine the $**** million valuation of the cash flows we expect to realize from selling to this **** **** **** market. A detailed description of the assumptions utilized to calculate the PV of cash flows from selling into this market is provided both below and in Part I, Tab 4. 2. In addition to the ****market described above, the Company has identified other markets from which it can realize cash flow from the probable sale of **** and ****. The probable sales are based on **** . We have identified four additional **** markets and three **** markets where our efforts toward sales have brought us close to success and where there do not appear to be any meaningful impediments that could thwart such sales. The PV of the cash flows from each market except one is in excess of the $5.5 million capitalized. **** confidential material redacted 1 Part I, Tab 4 for a fuller discussion. Confidential Treatment Requested Under Rules 83 and 12b-4 A detailed description of how the cash flows were determined and the underlying assumptions are discussed below and included in Part I, Tabs 5 - 8 and Part II, Tabs 3 – 5 of this submission. 3. The Company has commissioned an independent appraisal of the processing plant using an In-Exchange valuation premise, which assumes that the equipment is sold to other users of the equipment on an As-Is basis. The value stated in that appraisal is approximately $**** million. The appraisal is included in this submission in Part III. Organization of this submission In addition to this cover letter, this submission consists of three parts: ● Part I provides information about (i) the markets available for **** extracted and to be extracted from the Company’s Dragon Mine property located in Utah, (ii) the **** tons 2 3 of **** already extracted and located on the surface of the Dragon Mine property awaiting processing, (iii) the geological characterization of the underground **** mineralization located at the Dragon Mine property, (iv) the costs associated with mining and processing **** from the Dragon Mine property, and (v) the sales of the Company’s **** products that we believe to be probable within specified markets and to specifically identified customers. ● Part II presents information about (i) the markets available for the Dragon Mine’s ****, (ii) the **** tons of **** that have been extracted and are currently located on the surface of the Dragon Mine property awaiting processing, (iii) the geological characterization of the underground **** resource located at the Dragon Mine property, (iv) the costs associated with mining and processing **** from the Dragon Mine property, and (v) the sales of the Company’s **** products that we believe to be probable within specific markets and to specifically identified customers. **** Confidential material redacted 2 The tonnages were determined by weigh tickets backed up by surveyed cubic yardages converted to weight by multiplying cubic yardages by specific gravity 3
